Citation Nr: 0907237	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  08-16 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and right ear vestibular neuritis.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from September 1946 to August 
1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 decision by the RO 
which denied service connection for bilateral hearing loss 
and right ear vestibular neuritis.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran's bilateral defective hearing is at least as 
likely as not related to exposure to acoustic trauma during 
military service.  

3.  The Veteran's right ear vestibular neuritis was not 
present in service or until many years thereafter, and there 
is no competent evidence that any current vestibular neuritis 
is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.85, 4.86, 
Part 4, Diagnostic Code 6100 (2008).  

2.  The Veteran's right ear vestibular neuritis was not 
incurred in or aggravated by service, and may not be presumed 
to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 4.85, 4.86, Part 4, 
Diagnostic Code 6100 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg. 
23353-54 (April 30, 2008).  

Prior to initial adjudication of the Veteran's claim, letters 
dated in January and April 2007, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim; what information and 
evidence that VA will seek to provide and what information 
and evidence the Veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini II.  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service or within the presumptive period subsequent 
to discharge from service, of what evidence was necessary to 
establish service connection, and why the current evidence 
was insufficient to award the benefits sought.  

In this case, the Veteran's service treatment records have 
been obtained and associated with the claims file.  The 
Veteran submitted numerous private medical records showing 
treatment for ear problems since 1975, but did not identify 
any specific healthcare provider or authorize VA to assist 
him in obtaining records from any source.  The Veteran was 
examined by VA twice during the pendency of this appeal and 
was afforded an opportunity for a personal hearing, but 
declined.  Based on a review of the claims file, the Board 
finds that there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file.  See 
Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) 
[hereinafter Mayfield III].  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
Veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
Veteran in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the Veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and 
sensorineural hearing loss or other organic disease of the 
nervous system manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  

38 C.F.R. § 3.385 (2008).  

Factual Background

The Veteran contends that his hearing loss and vestibular 
neuritis of the right ear are due to exposure to acoustic 
trauma from firing his weapon during basic training in 
service.  The Veteran asserted that he was seen at sick bay 
for ear problems during service and that he has had chronic 
problems ever since.  He asserted that he did not report his 
hearing problems at the time of his separation examination 
because he did not want his discharge to be delayed, and that 
the first documentation of his ear problem was in December 
1975.  (See August 2008 statement).  

The service treatment records showed no complaints, 
treatment, abnormalities, or diagnosis referable to any 
hearing impairment or ear problems during service.  At 
service enlistment and at the time of his separation 
examination in August 1949, the Veteran's hearing acuity for 
whispered and spoken voice was 15/15 bilaterally, and there 
was no evidence of a perforation or any other ear 
abnormality.  

The Veteran submitted numerous private medical reports 
showing treatment for dizziness, vertigo, and ear problems 
from 1975 to 2006.  A polytomography of the temporal bones in 
December 1975, showed the external canal and middle and inner 
structures of the right ear were normal.  The ossicles were 
normally oriented and there was no abnormality of the 
semicircular canal or internal auditory canal.  There was 
posteroinferior dislocation of the left incus which was 
opined to be the result of trauma.  An electronystagmography 
report in January 1976 suggested a vestibular labyrinthine 
lesion on the right side with ablation of function.  When 
seen for an otolaryngology examination in December 1988, the 
Veteran reported a history of severe dizziness in 1957 which 
lasted for about an hour, and a sudden onset of symptoms, 
including vertigo, unsteadiness, nausea and vomiting in 1976.  
At that time, the Veteran reported a 12 year history of 
bilateral hearing loss, a head injury in 1960 with no 
sequelae, and constant ringing in his ears since service.  
Audiological findings at that time revealed a relatively 
symmetrical high frequency hearing loss.  An 
otology/neurology report, dated in October 1994, indicated 
that the Veteran had been followed for apparent right 
vestibular neuronitis dating back to 1988.  

In a letter dated in August 2006, a private audiologist 
indicated that the Veteran's hearing loss was consistent with 
exposure to the firing of weapons and opined that it was 
highly likely that the Veteran's hearing loss was related to 
noise exposure in service.  

When examined by VA in January 2007, the examiner indicated 
that the claims file was reviewed.  Audiological findings 
revealed moderate high frequency sensorineural hearing loss, 
bilaterally.  The examiner noted that the Veteran dated the 
onset of his hearing loss to a year earlier, and his tinnitus 
since service.  The examiner opined that based on the 
Veteran's reported history and the lack of any evidence of a 
hearing loss in service, it was not likely that his hearing 
loss was related to service.  

On VA examination in June 2007, the same audiologist noted 
that acoustic trauma causes hearing loss by damaging the hair 
cells in the cochlea, but does not damage the nerve itself.  
Whereas, vestibular nerve damage is caused by a virus and is 
not related to acoustic trauma.  She also noted that 
vestibular symptoms caused by vestibular neuritis are present 
at the onset of the viral infection and may continue into the 
future, but are not delayed in presentation.  In this case, 
the evidence of record showed that the Veteran's initial 
presentation of severe dizziness was in 1957, with a 
recurrence in 1976.  She concluded, therefore, that since the 
Veteran's symptoms were not manifested until some eight years 
after service, his current vestibular nerve damage was not 
related to service.  

Hearing Loss

In the instant case, the Board is cognizant that a VA 
audiologist in January 2007, opined that the Veteran's 
hearing loss was not likely related to service.  It is 
apparent that the audiologist's opinion was predicated, in 
part, on the fact that there was no record of any complaints 
or abnormalities referable to any ear problems or hearing 
loss until many years after service separation.  The examiner 
also noted that the Veteran reported the onset of his hearing 
loss to one year prior to the VA examination.  

At the time of the VA examination, the only evidence of 
record aside from the Veteran's negative service treatment 
records, was an August 2006 private audiological report which 
showed a bilateral hearing loss.  However, evidence received 
subsequent to the January 2007 VA examination showed a 
reported history of hearing loss since around 1976, and 
objective evidence of a hearing loss since 1988.  Although 
the same VA audiologist reviewed the file and provided an 
opinion concerning the nature and etiology Veteran's other 
right ear disorder in June 2007, she did not offer any 
further comment or clarification as to her prior opinion 
concerning the etiology of the Veteran's hearing loss.  

The evidence of record also includes a statement from a 
private audiologist to the effect that the nature of the 
Veteran's hearing loss was consistent with impulse noise 
exposure from weapons firing.  The audiologist opined that it 
was highly likely that his current hearing loss was related 
to the noise exposure in service.  

Additionally, the Veteran has denied any other type of 
significant noise exposure since service.  In this regard, 
the Board notes that lay evidence concerning continuity of 
symptoms after service, if credible, is ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  
In adjudicating his claim, the Board must evaluate the 
Veteran's credibility.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368-69 (2005) (noting that the veteran and other 
persons can attest to factual matters of which they had 
first-hand knowledge, e.g., experiencing pain in service and 
witnessing events).  The Board has not discovered any 
material inconsistencies in the Veteran's contentions.  
Therefore, he is deemed credible in reporting a continuity of 
a hearing impairment since service.  

After review of all the evidence of record, the Board finds 
that the competent evidence of record is, at best, in 
relative equipoise.  The negative VA opinion appears to have 
been based primarily on the Veteran's self-described history 
of a hearing loss of recent onset, and the lack of any 
objective evidence of a hearing loss prior to 2006.  The 
Board notes, however, that the VA audiologist acknowledged 
that the Veteran was exposed to acoustic trauma in service 
and related his current tinnitus to the in-service noise 
exposure.  The private audiologist reported that the 
Veteran's hearing loss was consistent with impulse noise 
exposure from weapons firing and related the onset of his 
current hearing loss to service.  

It is presumably not possible at this point to determine to 
what extent the Veteran's sensorineural hearing loss may be 
attributed to noise exposure in service versus some other 
etiology.  That leaves some doubt as to whether it is more 
likely due to service or more likely due to some other cause.  
Therefore, resolving any doubt on this issue in the Veteran's 
favor, it is concluded that service connection for bilateral 
hearing loss is warranted.  

Right Vestibular Neuritis

As indicated above, the Veteran's service treatment records 
are completely negative for any complaints, abnormalities or 
diagnosis for any ear problems in service.  The first 
objective evidence of any ear problems was in 1975, at which 
time a polytomography showed no pertinent abnormalities in 
the right ear.  The first objective evidence of any organic 
ear changes in the right ear, diagnosed as a vestibular 
labyrinthine lesion, was on a private report in January 1976.  
Subsequent medical records showed vestibular neuritis in the 
right ear beginning in 1988.  

In June 2007, a VA audiologist provided a detailed discussion 
and analysis of the nature and etiology of vestibular nerve 
injury, and noted that it was not caused by acoustic trauma, 
but by a virus.  Additionally, she pointed out that 
vestibular symptoms are manifested at the time of infection 
and that while they may continue into the future, they are 
not delayed in presentation.  Based on the etiology and 
presentation of symptomatology, and the fact that there were 
no signs or symptoms of vestibular neuritis until at the 
earliest 1957, the examiner opined that the Veteran's current 
vestibular nerve damage was not related to service.  

In this case, the Board finds the VA medical opinion 
persuasive as it was based on a longitudinal review of the 
entire record and included a detailed discussion of all 
relevant facts.  The audiologist offered a rational and 
plausible explanation for concluding that the Veteran's 
current vestibular neuritis was not related to service.  
Moreover the Veteran has presented no competent medical 
evidence to dispute that opinion.  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
Veteran is competent to provide evidence of observable 
symptoms, he is not a medical professional competent to offer 
an opinion as to the nature or etiology of any current 
claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); Falzone 
v. Brown, 8 Vet. App. 398, 405 (1995).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

As there is no credible medical evidence of record suggesting 
a connection between the Veteran's current right vestibular 
neuritis and service, and no credible evidence of any 
manifestations or symptoms until many years after service, 
the Board finds no basis for a favorable disposition of the 
claim.  Accordingly, the Board finds that the preponderance 
of the evidence is against the claim of service connection 
for vestibular neuritis of the right ear.  


ORDER

Service connection for bilateral defective hearing is 
granted.  

Service connection for vestibular neuritis of the right ear 
is denied.  




		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


